Daniel M. Baczynski, Bar No. 15530
Baczynski Law
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 255-5555 Phone
dan@bskilaw.com

LAW OFFICES OF TAD D. DRAPER P.C.
Tad D. Draper, Bar #4311
12339 South 800 East Ste. 101
Draper, Utah 84020
(801) 553-1700
(801) 255-5588 fax
Legaljustice3@gmail.com



                     IN THE UNITED STATES DISTRICT COURT
                       STATE OF UTAH, CENTRAL DIVISION


CYNTHIA STELLA, and the ESTATE OF
HEATHER MILLER,                                         REQUEST TO SUBMIT FOR
                                                        DECISION MOTION FOR
       Plaintiffs,                                      PARTIAL SUMMARY
                                                        JUDGMENT [DN 31]
vs.

DAVIS COUNTY, SHERIFF TODD                              Case No: 1:18-cv-002
RICHARDSON, MAVIN ANDERSON,
JAMES ONDRICEK                                          Judge: Jill Parrish

       Defendants.


       Plaintiffs Cynthia Stella and the Estate of Heather Miller, by and through their

attorneys, and pursuant to DUCiv R 7-3, respectfully submits for decision Plaintiffs’

Motion for Partial Summary Judgment [DN 31].

       Plaintiffs filed their Motion pursuant to Federal Rule of Civil Procedure 56 on

November 21st, 2018. Defendants filed their Opposition to the Motion for Partial



                                                                                          1
Summary Judgment [DN 41], as well as their own Motion for Summary Judgment [DN

42] on January 11, 2019. Plaintiffs filed a Reply Memorandum [DN 43] on January 25th,

2019. The Motion for Partial Summary Judgment is fully brief.

       Also, Defendants’ Cross Motion for Summary Judgment is also fully brief, with

an Opposing Memorandum [DN 44] filed on February 8th, 2019, and a Reply Brief [DN

47] filed on March 1st, 2019.

       Plaintiffs’ Motion for Partial Summary Judgment [DN 31] is ready for decision.

The parties have requested oral argument.

       DATED this 1st day of March, 2019.

                                                          /s/ Daniel Baczynski
                                                          Attorney for Plaintiffs




                                                                                        2
                           CERTIFICATE OF SERVICE

I certify that on this 1st day of March, 2019, I caused REQUEST TO SUBMIT FOR

DECISION MOTION FOR PARTIAL SUMMARY JUDGMENT [DN 31] to be

filed with the Court through the ECF system, with service provided on the following:



              Jesse C. Trentadue
              Noah M. Hoagland
              Sarah E. Jenkins
              jesse32@sautah.com
              nhoagland@sautah.com
              sjenkins@sautah.com
              SUITTER AXLAND, PLLC
              8 East Broadway, Suite 200
              Salt Lake City, Utah 84111
              Tel: (801) 532-7300
              Fax: (801) 532-7355


                                                   /s/     Daniel Baczynski




                                                                                       3
